Addison Davis, alias "Pie John," Arthur McWhorter, alias "Bo Rat," and Odessa Shaw, were jointly indicted for the offense of robbery, and were tried together. The evidence showed that Davis and McWhorter were the actual perpetrators of the robbery; but, in our opinion, it failed to disclose beyond a reasonable doubt that the defendant Shaw had in any way aided in or abetted the commission of the offense, or had entered into a conspiracy with Davis and McWhorter to commit the robbery. Therefore, her conviction was contrary to law and the evidence, and the denial of a new trial was error.
Judgment reversed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED APRIL 12, 1945.